Citation Nr: 0524416	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1946.



The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine, 
in August 2003, which granted service connection for tinnitus 
and assigned an initial evaluation of 10 percent, effective 
from June 24, 2003.

In April 2005, the Court of Appeals for Veterans Claims 
(Court) granted a joint motion for remand of this claim.  In 
the joint motion, the parties argued that remand to the Board 
was required for consideration of the Court's decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005).  The case is now, 
once more, before the Board.

FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
tinnitus on June 24, 2003.

2.  The veteran is currently in receipt of a 10 percent 
evaluation for tinnitus associated with hearing loss.

3.  The veteran's tinnitus is perceived bilaterally.

CONCLUSION OF LAW

Inasmuch as there is no legal basis for a schedular rating in 
excess of 10 percent for the veteran's tinnitus, the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 6260 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the law and not the facts are dispositive in this 
case, the provisions of the Veterans Claims Assistance Act 
(VCAA) are not for application.  More specifically, because 
the claim is being denied as a matter of law, no further 
development under the VCAA or previously existing law is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  
Background

The veteran filed his claim for service connection for 
tinnitus on June 24, 2003.  VA examinations and private 
medical records establish the presence of bilateral tinnitus.  

The RO awarded service connection for bilateral tinnitus by 
an August 2003 rating decision.  The RO assigned a single 10 
percent evaluation for bilateral tinnitus, effective June 24, 
2003, the date he filed his claim.  In a Notice of 
Disagreement filed in November 2003, the veteran, through his 
representative, indicated, "because the effective date of my 
claim precedes the revised regulation effective date, my 
appeal must be judged under the provisions in effect at the 
time of my claim."  This argument was again raised in the 
veteran's April 2004 statement from his accredited 
representative.

Analysis

The veteran in this case argues that, inasmuch as his 
tinnitus is present in both his right and left ears, he is 
entitled to separate schedular 10 percent ratings for each 
ear.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

On May 14, 2003, the VA published a final rule, revising the 
rating schedule provision affecting the evaluation assignable 
for tinnitus.  See 68 Fed. Reg. 
25,822-23 (2003).  This revision added a note to Diagnostic 
Code 6260 directing raters to "[a]ssign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  Id.  The 
amended regulation became effective on June 13, 2003.  Id; 
see also 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).

Regarding the veteran's tinnitus, the Board notes that the 
competent medical evidence reflects that he experiences 
recurrent tinnitus in both ears.  However, under the current 
version of 38 C.F.R. § 4.87, Diagnostic Code 6260, the 
maximum schedular rating is the 10 percent evaluation 
currently in effect.  The revision to this Diagnostic Code, 
which became effective before the veteran filed his claim, 
prohibits the assignment of a separate rating for each ear.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2004).

In his Notice of Disagreement, the veteran's representative 
mistakenly argues that because the effective date of the 
veteran's award of service connection for tinnitus was before 
the regulatory change to Diagnostic Code 6260, the veteran's 
tinnitus should be rated under the old version of the 
regulation.  In support of his argument, the veteran's 
representative cites Karnas v. Derwinski, 1 Vet. App. 308 
(1991); overruled in part by Kuzma v. Principi, 341 F.3d 1327 
(Fed.Cir.2003).

However, as is clear from the record, the veteran filed his 
original claim for service connection for tinnitus on June 
24, 2003.  The RO awarded service connection for bilateral 
tinnitus effective June 24, 2003.  As this date is clearly 
after the June 13, 2003 effective date of revised Diagnostic 
Code 6260, there is no legal basis for consideration of this 
claim under the provisions of the prior version of that 
Diagnostic Code.  

In addition, the veteran, through his representative, argues 
that, pursuant to the provisions of 38 C.F.R. § 4.25(b) 
(2004), he is entitled to separate 10 percent evaluations for 
tinnitus in each ear.  In pertinent part, that regulation 
states that, "except as otherwise provided in [the rating] 
schedule, disabilities arising from a single disease entity, 
e.g., arthritis, multiple sclerosis, cerebral vascular 
accident, etc., are to be rated separately as are all other 
disabling conditions, if any."  However, in this case, 
Diagnostic Code 6260 currently "provides otherwise."  
Specifically, the regulation provides" that only a single 10 
percent evaluation for recurrent tinnitus is to be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. 4.87, Diagnostic Code 6260, Note (2) 
(2004).  Thus, 38 C.F.R. § 4.25(b) provides no basis for the 
award of separate ratings in this case.

As a final matter, the Board notes that this case was 
remanded by the Court upon joint motion by the parties, for 
consideration of the impact of the Court's decision in Smith 
v. Nicholson, 19 Vet. App. 63 (2005).  That case involved the 
assignment of separate ratings for bilateral tinnitus based 
on the version of Diagnostic Code 6260 in effect prior to 
June 13, 2003.  Specifically, the Court held that the pre-
1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  The Court did not invalidate the revised version 
of 38 C.F.R. § 4.87, Diagnostic Code 6260, which became 
effective on June 13, 2003.  Thus, the Smith case is 
inapplicable to this veteran's appeal.

In summary, the effective date for the veteran's award of 
service connection for tinnitus was June 23, 2003.  This 
effective date is after June 13, 2003, the effective date of 
the revised rating criteria for tinnitus.  Thus, the only 
version of Diagnostic Code 6260 that is applicable to the 
veteran's claim is the revise version.  As the revised 
version prohibits assignment of separate evaluations for 
bilateral tinnitus, separate schedular 10 percent disability 
ratings for bilateral tinnitus are prohibited as a matter of 
law.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2004).  In a case such as this, where the law, and not the 
facts, is dispositive, the claim should be denied due to a 
lack of legal entitlement under the law.  Accordingly, the 
claim for separate schedular 10 percent disability ratings 
for service-connected bilateral tinnitus is denied as a 
matter of law.  


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.

                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


